Citation Nr: 0210372	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-24 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for metastatic lung 
cancer.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from March 
1949 to December 1952 and from March 1956 to July 1958.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for lung cancer and a TDIU.


REMAND

As noted by the veteran's national representative in written 
argument submitted in April 2002, on the veteran's 
substantive appeal dated in October 1999, he indicated that, 
while he did not desire a Board hearing, he clearly stated 
that he desired a hearing before a hearing officer at the RO.  
He repeated this request on a Form 21-4138 dated in October 
1999, and the veteran's local representative reiterated the 
request to appear before a local hearing officer in November 
1999 correspondence.  There is no indication in the file that 
this request was ever withdrawn and the RO failed to schedule 
the veteran for a hearing.  A hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2001). 

In view of the foregoing, this case must be REMANDED for the 
following action:

1)  The RO must schedule the veteran for 
a hearing before a hearing officer at 
the RO.

2)  After conducting any additional 
development that may be indicated, to 
include notifying the veteran and his 
representative of any information and 
evidence needed to substantiate and 
complete a claim, to include the division 
of responsibilities in obtaining evidence  
(38 U.S.C.A. § 5103(a) (West Supp. 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. 
§ 3.159(b)), the RO should readjudicate 
the veteran's claims of service 
connection for metastatic lung cancer and 
entitlement to a TDIU, with application 
of all appropriate laws and regulations 
and consideration of any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remains denied, the RO must provide the 
veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period for response.

Subject to current appellate procedures, the case should then 
be returned to the Board for further appellate consideration, 
if appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




